UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UBONG BASSEY OBOTETTE (OBONG),

                             Plaintiff,                             20-CV-0876 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                         OR AMENDED IFP APPLICATION
NATIONAL FOOTBALL LEAGUE,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed in forma pauperis (“IFP”), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application but his responses do not establish that he is unable

to pay the filing fees. Plaintiff states that he is unemployed and has received no income from any

source in the past 12 months. Plaintiff further states that he has no money in a checking or

savings account, no assets, no monthly expenses, and no debts or financial obligations. He does

not answer the question on the form asking how he is paying his expenses. Because Plaintiff fails

to provide information on how he pays for his living expenses, the Court is unable to conclude

that he does not have sufficient funds to pay the relevant fees for this action.

       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 20-CV-0876 (CM), and address the

deficiencies indicated above by providing facts to explain how he supports himself and to
establish that he is unable to pay the filing fees. If the Court grants the amended IFP application,

Plaintiff will be permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the Court

shall process the case in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the Court will dismiss the action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    February 3, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
